[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed. O'Neill, J., dissents with Dissenting Opinion. See Opinions and Judgment Entry. [NADER] (FORD) (O'NEILL)
APPELLATE PROCEDURE:
An appellate court cannot review whether a trial court errs by failing to give a proposed jury instruction when the appellant fails to object at trial and no discussion regarding the appellant's proposed jury instruction exists in the record.
CIVIL:
Civ.R. 51(A) requires that a proposed jury instruction must be in writing.
JURY INSTRUCTIONS:
A trial court does not err by giving a jury instruction regarding the assured clear distance ahead statute when reasonable minds could differ as to whether a vehicle is reasonably discernible.
A trial court does not err by refusing to give a jury instruction that the plaintiff had the right of way when the defendant's tractor-trailer had properly assumed it.